Exhibit 10.3

ATLAS AIR WORLDWIDE HOLDINGS, INC.

PERFORMANCE SHARE UNIT AGREEMENT

THIS PERFORMANCE SHARE UNIT AGREEMENT, dated as of                      (the
“Agreement”), is between Atlas Air Worldwide Holdings, Inc. (the “Company”), a
Delaware corporation, and                      (the “Employee”).

WHEREAS, the Employee has been granted the following award under the Company’s
2007 Incentive Plan (the “Plan”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

1. Award of Performance Share Units. Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference, the Employee is hereby
awarded                      performance share units (“Performance Share
Units”), which constitute the right to receive, without payment, (i) up to
             shares of common stock of the Company upon the Company’s
satisfaction of certain performance criteria as described in Section 2 below
(the “Unit Delivered Shares”), and (ii) the right to receive, without payment,
additional shares of common stock on the same basis as the Unit Delivered
Shares, equal in value (determined as hereafter provided) to the dividends, if
any, which would have been paid with respect to the common stock underlying the
Unit Delivered Shares had such common stock been issued to the Employee on the
Date of Grant, as defined below (the “Deferred Dividend Shares”), in each case
subject to the terms and conditions of the Plan and those set forth herein. For
purposes of (ii), the number of Deferred Dividend Shares with respect to any
dividend shall be calculated as of the date on which the dividend is paid to
holders of Company common stock. For the avoidance of doubt, no Shares
(including Deferred Dividend Shares) shall be payable in respect of the Unit
Delivered Shares if the Unit Delivered Shares are forfeited, and no Deferred
Dividend Shares shall be payable in respect of any dividend for which the record
date falls on or after the date on which the Employee or other person entitled
to the Unit Delivered Shares becomes the record owner of such Shares for
dividend record-date purposes. If the number of Shares (including Deferred
Dividend Shares) deliverable along with the Unit Delivered Shares includes a
fractional share, the value of such fractional share (determined as of the
trading day immediately preceding the delivery date described in Section 2(c)
below) shall be payable in cash in lieu of such fractional share. Except as
otherwise expressly provided, all terms used herein shall have the same meaning
as in the Plan.

The Unit Delivered Shares and the Deferred Dividend Shares are collectively
referred to herein as the “Performance Share Award.” The Performance Share Award
is granted on                      (the “Date of Grant”).

2. Vesting of Performance Share Award; Delivery of Performance Share Units;
Treatment upon Termination of Service.

(a) Vesting Generally. Subject to the following provisions of this Section 2 and
the other terms and conditions of this Agreement, the Performance Share Award
shall become vested (meaning that the Employee shall be entitled to receive a
certain number of



--------------------------------------------------------------------------------

shares of the Company’s common stock in respect of each Performance Share Unit
as determined pursuant to Section 2(b)) if, and only if: (x) the Employee
remains continuously employed by the Company or its subsidiaries from the date
hereof until the end of the Performance Period, as defined below, (y) there is a
Termination of Service of the Employee pursuant to Section 2(d) or 2(e), as
further provided in such Sections, or (z) the conditions of Section 2(f) are
satisfied on or before the last day of the Performance Period.

(b) Determination of Number of Unit Delivered Shares Upon Satisfaction of
Performance Criteria. Notwithstanding anything to the contrary in this
Agreement, shares of the Company’s common stock underlying the Performance Share
Award will only become deliverable by the Company in respect of vested
Performance Share Award and only upon satisfaction of the achievement of certain
relative ROIC and EBT Growth levels as described below (the “Performance
Criteria”) during the period beginning          and ending          (the
“Performance Period”), as compared to the ROIC and EBT Growth of the companies
listed in Annex A attached hereto (the “Peer Companies”) for the same period.
The number of Unit Delivered Shares and Deferred Dividend Shares in respect of
each vested Performance Share Unit, if any, shall be determined in accordance
with Annex B hereto (the “Performance Unit Plan Matrix”). Each cell of the
Performance Unit Plan Matrix sets forth in percentage terms the number of the
Company’s common shares related to each vested Performance Share Unit that will
become Unit Delivered Shares for each performance level. Performance Share Units
are originally awarded on the basis of one Performance Share Unit to one Unit
Delivered Share, subject to adjustment depending on the level of achievement set
forth in the Performance Unit Plan Matrix. By way of example only, at 100%
achievement, each vested Performance Share Unit shall represent the right to
receive one Delivered Share (1 x 100%); at 200% achievement, each vested
Performance Share Unit shall represent the right to receive two Unit Delivered
Shares (1 x 200%); at 75% achievement, each vested Performance Share Unit shall
represent the right to receive 0.75 of a Delivered Share (1 x 75%); and at zero
percent achievement, the holder will not be entitled to receive any Unit
Delivered Shares in respect of any vested Performance Share Unit (1 x 0%).

(1) ROIC for the Company shall be measured against ROIC for the Peer Companies
as set forth in the Performance Unit Plan Matrix. “ROIC” for the Company and
each Peer Company shall mean a fraction where the numerator is cumulative NOPAT
over the Performance Period and the denominator is Average Invested Capital
(calculated as the average of capital for             ,              and
            ), in each case calculated in accordance with United States
generally accepted accounting principles (“GAAP”). “NOPAT” is defined as
operating income minus Cash Tax Paid. “Cash Tax Paid” is defined as income taxes
as reflected on the income statement minus deferred taxes as reflected on the
cash flow statement. “Average Invested Capital” is defined as the average of the
beginning and ending Invested Capital during the year. “Invested Capital” is
defined as capital lease obligations, plus short and long term debt plus total
stockholders’ equity minus an amount equal to cash and cash equivalents.
Invested Capital shall exclude investment amounts associated with aircraft
acquisition until the first time that such aircraft is flown under a customer
contract at which time all amounts accrued with respect to such aircraft shall
be considered in the Average Invested Capital calculation from such date.
Invested Capital shall be reduced by the amount of any investments held in the
Company’s direct or indirect debt securities that remain outstanding and that
have not otherwise been defeased.

 

2



--------------------------------------------------------------------------------

(2) EBT Growth for the Company shall be measured against EBT Growth for the Peer
Companies as set forth in the Performance Unit Plan Matrix. “EBT” shall mean
income before income taxes (or pre-tax income), in accordance with GAAP. EBT
Growth for the Company and each Peer Company shall be calculated by averaging
the percentage increase or decrease in EBT for each of the three years ended
December 31 in the Performance Period. EBT increase or decrease for each twelve
month period shall be calculated by subtracting EBT for the twelve months ended
December 31 for the prior year from EBT for the twelve months ended December 31
for the current year and dividing the resulting difference in EBT by the EBT for
the twelve months ended December 31 for the prior year. This calculation will be
performed for the Company and for each Peer Company.

(3) The calculations for ROIC and EBT shall be adjusted for the following
non-recurring items to the extent reflected on the Company’s or the peer
companies’ financial statements: (i) any loss or gain resulting from the early
extinguishment of debt, (ii) the cumulative effect of a change in accounting
principles, (iii) write offs related to fresh start accounting adjustments or
(iv) extraordinary items under GAAP. These adjustments shall be made on an
“After-tax basis” with respect to ROIC and on a pre-tax basis with respect to
EBT. “After-tax basis” shall mean the product of the amount of each
non-recurring item times the difference between one and the cash tax rate as
published in the Company’s and each peer group company’s annual report on Form
10-K or Quarterly Report on Form 10-Q, as applicable, for the respective fiscal
year or 12 month measurement period. The ROIC ratio will exclude the
unconsolidated results of Polar Air Cargo Worldwide.

(c) Delivery of Unit Delivered Shares. As soon as reasonably practicable in
calendar year         , the Committee shall certify (as required by
Section 162(m) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”)) whether and at what level the Performance Criteria have been
achieved. For the purposes of this Agreement, the term “Determination Date”
means the date on which the Committee makes such certification. Subject to the
terms of this Agreement and satisfaction of any withholding tax liability
pursuant to Section 5 hereof, as soon as reasonably practicable following the
Determination Date, but in any event no later than         , the Company shall
deliver to the Employee a certificate or certificates or shall credit the
Employee’s account so as to evidence the number of Unit Delivered Shares and
Deferred Dividend Shares, if any, to which the Employee is entitled hereunder,
as calculated in accordance with Section 2(b) above.

(d) Death or Disability. In the event of death or a termination by the Company
of the Employee’s employment with the Company or its Subsidiaries (a
“Termination of Service”) by reason of the Employee’s Disability occurring after
the date hereof, but before the end of the Performance Period, the portion of
the Performance Share Award that will vest is calculated by dividing the number
of days from         until the date of Disability or death, by the total number
of days in the Performance Period, multiplied by the Performance Share Award
amount. Any former Employee, upon Disability, or the estate of an Employee, upon
death, will continue to hold the vested portion of the Performance Share Award,
subject to the restrictions and all terms and conditions of this Agreement,
until delivery of Shares pursuant to Section 2(c) or 2(f).

 

3



--------------------------------------------------------------------------------

Subject to Section 2(f), the appropriate number of Unit Delivered Shares and
Deferred Dividend Shares, if any (calculated as provided in Section 2(b)) shall
not be delivered until the completion of the Performance Period and the
Determination Date. For purposes of this Agreement, a Termination of Service
shall be deemed to be by reason of “Disability” if upon such Termination of
Service, the Employee shall have been continuously disabled from performing the
duties assigned to Employee for a period of not less than six consecutive
calendar months and such Disability shall be deemed to have commenced on the
date following the end of such six consecutive calendar months.

(e) Termination by the Company Not For Cause. In the event of Termination of
Service of the Employee by reason of an involuntary termination by the Company
and its Subsidiaries not for Cause occurring after the date hereof, but before
the end of the Performance Period, the portion of the Performance Share Award
that will vest is calculated by dividing the number of days from          until
the date of the Termination of Service by reason of an involuntary termination
not for Cause, by the total number of days in the Performance Period, multiplied
by the Performance Share Award amount. Any former Employee, upon Termination of
Service not for Cause under this Section 2(e), will continue to hold the vested
portion of the Performance Share Award, subject to the restrictions and all
terms and conditions of this Agreement, until delivery of Shares pursuant to
Section 2(c) or 2(f).

Subject to Section 2(f), the appropriate number of Unit Delivered Shares and
Deferred Dividend Shares, if any (calculated as provided in Section 2(b) shall
not be delivered until the completion of the Performance Period and the
Determination Date. For purposes of this Agreement, “Cause” shall mean (i) the
Employee’s refusal or failure (other than during periods of illness or
disability) to perform the Employee’s material duties and responsibilities to
the Company or its Subsidiaries, (ii) the conviction or plea of guilty or nolo
contendere of the Employee in respect of any felony, other than a motor vehicle
offense, (iii) the commission of any act which causes material injury to the
reputation, business or business relationships of the Company or any of its
Subsidiaries including, without limitation, any breach of written policies of
the Company with respect to trading in securities, (iv) any other act of fraud,
including, without limitation, misappropriation, theft or embezzlement, or (v) a
violation of any applicable material policy of the Company or any of its
Subsidiaries, including, without limitation, a violation of the laws against
workplace discrimination.

(f) Change in Control. Notwithstanding any provision of this Section 2 to the
contrary, the Performance Share Award shall become immediately and fully vested
thirty (30) days prior to a Change in Control of the Company on the basis of
200% achievement in relation to the Performance Criteria Matrix. Following such
vesting, the Unit Delivered Shares and Deferred Dividend Shares underlying the
Performance Share Award will be delivered within ten (10) days following such
Change of Control.

 

4



--------------------------------------------------------------------------------

For purposes of this Agreement, “Change in Control of the Company” means a
“change in control event” (as that term is defined at Section 1.409A-3(i)(5) of
the Treasury Regulations) with respect to the Company, which generally will
include the following events, subject to such additional rules and requirements
as may be set forth in the Treasury Regulations and related guidance:

(1) a transfer or issuance of stock of the Company, where stock in the Company
remains outstanding after the transaction, and one person, or more than one
person acting as a group (as determined under the Treasury Regulations),
acquires ownership of stock in the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company (however, if a person or group
is considered to own more than 50% of the total fair market value or 30% of the
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or group will not be considered a change in control for
purposes of this Section 2(f));

(2) the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of ownership of
stock possessing 30% or more of the total voting power of the Company (however,
if a person or group is considered to control the Company within the meaning of
this sentence (i.e., owns stock of the Company possessing 30% of the total
voting power of the Company), then the acquisition of additional control will
not be considered a change in control for purposes of this Section 2(f));

(3) the replacement of a majority of members of the Company’s Board of Directors
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the appointment or election; or

(4) the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all the assets of the Company, as
determined under the Treasury Regulations (however, a transfer of assets to
certain related persons, as provided under the Treasury Regulations, or to an
entity that is controlled by the shareholders of the Company immediately after
the transfer, will not be considered a change in control for purposes of this
Section 2(f)).

(g) Other Terminations of Service. Except as provided for herein or in the Plan,
any Termination of Service of the Employee occurring prior to the end of the
Performance Period (including a Termination of Service initiated by the
employee) and before a Change in Control of the Company, shall result in the
immediate and automatic termination and forfeiture of the Performance Share
Award.

3. Transfer. The shares of the Company’s common stock underlying the Performance
Share Award when delivered pursuant to Section 2(c) may be sold, assigned,
pledged, hypothecated, encumbered, or transferred or disposed of in any other
manner, in whole or in part, only in compliance with the terms, conditions and
restrictions as set forth in the governing instruments of the Company,
applicable federal and state securities laws or any other applicable laws or
regulations and the terms and conditions hereof. Otherwise, the Performance
Share Award shall not be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part.

4. Expenses of Issuance of Shares. The issuance of stock certificates hereunder
shall be without charge to the Employee. The Company shall pay, and indemnify
the Employee from and against any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the issuance of the common stock
underlying the Performance Share Award.

 

5



--------------------------------------------------------------------------------

5. Tax Withholding. No shares of the Company’s common stock underlying the
Performance Share Award will be issued until the Employee pays to the Company an
amount sufficient to allow the Company to satisfy its tax withholding
obligations. To this end, the Employee shall either:

 

  (a) pay the Company the amount of tax to be withheld (including through
payroll withholding),

 

  (b) deliver to the Company other shares of stock of the Company owned by the
Employee prior to such date having a fair market value, as determined by the
Committee, not less than the amount of the withholding tax due, which either
have been owned by the Employee for more than six (6) months or were not
acquired, directly or indirectly, from the Company,

 

  (c) make a payment to the Company consisting of a combination of cash and such
shares of stock, or

 

  (d) request that the Company cause to be withheld a number of vested shares of
stock having a then fair market value sufficient to discharge minimum required
federal, state and local tax withholding (but no greater than such amount).

Notwithstanding the foregoing, the payment or withholding of taxes shall be made
within the payment period prescribed in Sections 2(c) or 2(f), as applicable. In
the event the Employee fails to timely pay or timely elect withholding of taxes
in the manner described in Section 5(a), (b), (c) or (d), the Company reserves
the right to withhold a number of vested shares of stock having a then fair
market value sufficient to discharge minimum required federal, state and local
tax withholding (but no greater than such amount).

6. References. References herein to rights and obligations of the Employee shall
apply, where appropriate, to the Employee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.

 

6



--------------------------------------------------------------------------------

7. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

If to the Company:

Atlas Air Worldwide Holdings, Inc.

2000 Westchester Avenue

Purchase, New York 10577

Attention: General Counsel

If to the Employee:

At the Employee’s most recent address shown on the Company’s

corporate records, or at any other address which the Employee may

specify in a notice delivered to the Company in the manner set

forth herein.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of laws of any jurisdiction which would cause
the application of law, other than the State of New York, to be applied.

9. Rights of a Stockholder. The Employee shall have no right to transfer,
pledge, hypothecate or otherwise encumber such Unit Delivered Shares or Deferred
Dividend Shares. Once the Unit Delivered Shares and Deferred Dividend Shares
vest and the shares of common stock underlying those units or shares have been
delivered, but not until such time and only with respect to the shares of common
stock so delivered, the Employee shall have the rights of a stockholder,
including, but not limited to, the right to vote and to receive dividends.

10. No Right to Continued Employment. This Performance Share Award shall not
confer upon the Employee any right with respect to continuance of employment by
the Company nor shall this Performance Share Award interfere with the right of
the Company to terminate the Employee’s employment at any time.

11. Provisions of the Plan. Capitalized terms used herein and not defined shall
have the meanings set forth in the Plan. This Agreement and the awards and
grants set forth herein shall be subject to and shall be governed by the terms
set forth in the Plan, a copy of which has been furnished to the Employee and
which is incorporated by reference into this Agreement. In the event of any
conflict between this Agreement and the Plan, the Plan shall control.

12. Counterparts. This Agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.

13. This Agreement and the payment of the Performance Share Award are intended
to satisfy the requirements of Section 409A of the Code and guidance issued
thereunder and shall be construed accordingly. Notwithstanding the above,
neither the Company, nor any subsidiary, nor the Committee, nor any person
acting on behalf of the Company, any subsidiary, or the Committee, shall be
liable to the Employee or to the estate or beneficiary of the Employee by reason
of any acceleration of income, or any additional tax, asserted by reason of the
failure of this Agreement or any payment hereunder to satisfy the requirements
of Section 409A of the Code.

[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Performance Share Unit
Agreement as of the date first above written.

 

ATLAS AIR WORLDWIDE HOLDINGS, INC. By:    

 

    Name:     Title:  

 

  Employee    



--------------------------------------------------------------------------------

Annex A

Peer Group

 

AERCAP

AIRCASTLE LIMITED

ALEXANDER & BALDWIN, INC.

ARKANSAS BEST CORPORATION

AIR TRANSPORT SERVICES GROUP (ATSG)

BRISTOW GROUP

CSX CORPORATION

DELTA AIRLINES

GATX CORPORATION

GENESEE & WYOMING, INC.

HORIZON LINES, INC.

J.B. HUNT TRANSPORT SERVICES, INC.

JETBLUE AIRWAYS

KANSAS CITY SOUTHERN

NORFOLK SOUTHERN

RAILAMERICA

RYDER SYSTEMS, INC.

SKYWEST AIRLINES

SOUTHWEST AIRLINES

TAL INTERNATIONAL

TIDEWATER INC.



--------------------------------------------------------------------------------

Annex B

Performance Unit Plan Matrix

Performance Relative to Peer Group: ROIC

 

Performance Relative to Peer

Group: EBT Growth

        Bottom
Quartile     26th – 44th
Percentile     45th – 55th
Percentile     56th – 75th
Percentile     Top
Quartile      Top Quartile      100 %      135 %      150 %      175 %      200
%     56th – 75th Percentile      75 %      100 %      135 %      150 %      175
%     45th – 55th Percentile      50 %      75 %      100 %      135 %      150
%     26th – 44th Percentile      0 %      50 %      75 %      100 %      135 % 
   Bottom Quartile      0 %      0 %      50 %      75 %      100 % 

For measurement purposes, the 45th to 55th percentile box of Annex B (“Center
Box”) will be populated with three companies, the 26th – 44th percentile and the
56th – 75th percentile will be populated with four companies and the top
quartile and the bottom quartile will be populated with five companies, for a
total of twenty-one companies, which includes the peer group companies and the
Company.

If ROIC or EBT information is unavailable for one of the companies listed above,
then such company shall be omitted from the peer group and from any and all
calculations under this Agreement, and the companies comprising the Center Box
will be accordingly reduced. If another company shall be omitted from the peer
group, the 26th to 44th percentile box of Annex B will then be reduced by one
company, and if a further reduction is required, the 56th to 75th percentile box
of Annex B will then be reduced by one company, and then again 26th to 44th
percentile box of Annex B, and so on.